MCCORRISTON MILLER MUKAI MACKINNON LLP

JESSE J. T. SMITH          #9403-0
JAIME H. TOKIOKA           #10819-0
                        th
Five Waterfront Plaza, 4 Floor
500 Ala Moana Boulevard
Honolulu, Hawaii 96813
Telephone No.: 529-7300
Facsimile No.: 524-8293
E-mail: smith@m4law.com; jht@m4law.com

Attorneys for Defendant
Ursula Abella

                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

MATTHEW LIEBLONG,                  )   CIVIL NO. 19-00425 LEK-WRP
                                   )
                    Plaintiff,     )   DEFENDANT URSULA
                                   )   ABELLA’S REPLY IN SUPPORT
      vs.                          )   OF HER MOTION TO DISMISS
                                   )   VERIFIED FIRST AMENDED
URSULA ABELLA; S/V TALISKER )          COMPLAINT FOR DAMAGES
in rem, her engine, appurtenances, )   FILED ON AUGUST 13, 2019
equipment, and tackle, Doc. No.    )   FOR LACK OF SUBJECT
1269157; DOE DEFENDANTS 1-20, )        MATTER JURISDICTION, FILED
DOE CORPORATIONS, 1-20, DOE        )   ON OCTOBER 22, 2019;
GOVERNMENT AGENCIES 1-20,          )   CERTIFICATE OF SERVICE
DOE PARTNERSHIPS 1-20,             )
                                   )   Relates to Dkt. No. 9
                    Defendants.    )
                                   )   Date:    December 20, 2019
                                   )   Time:    9:45 a.m.
__________________________________)    Judge:   Hon. Leslie E. Kobayashi




64463/403522.2
          DEFENDANT URSULA ABELLA’S REPLY IN SUPPORT
         OF HER MOTION TO DISMISS VERIFIED FIRST AMENDED
     COMPLAINT FOR DAMAGES FILED ON AUGUST 13, 2019 FOR LACK
     OF SUBJECT MATTER JURISDICTION, FILED ON OCTOBER 22, 2019

I.         INTRODUCTION

           Defendant URSULA ABELLA (“Ms. Abella”) hereby submits her Reply in

Support of her Motion to Dismiss Plaintiff Matthew Lieblong’s (“Plaintiff”)

Verified First Amended Complaint for Damages Filed on August 13, 2019

(“FAC”)1 for Lack of Subject Matter Jurisdiction, filed on October 22, 2019

(“Motion to Dismiss”).2 Because it is undisputed that Plaintiff failed to properly

serve and arrest Defendant SV TALISKER (hereinafter the “Vessel”) and

Plaintiff’s claims do not arise out of the breach of a maritime contract, this Court

lacks admiralty jurisdiction over any of the claims alleged in Plaintiff’s FAC.3

Although Plaintiff purports to make a request for the first time in his Memorandum

in Opposition to the Motion to Dismiss (hereinafter “Opposition” or “Opp.”) “to

hold arrest process in abeyance” pursuant to Supplemental Admiralty Rule E-3(b)

and LR E-4, such a request is both unwarranted under the facts alleged in the FAC



1
  See ECF No. 6.
2
  See ECF No. 9.
3
  See Rule 4(m) of the Federal Rules of Civil Procedure (“FRCP”) (“Time Limit
for Service. If a defendant is not served within 90 days after the complaint is
filed, the court—on motion or on its own after notice to the plaintiff—must dismiss
the action without prejudice against that defendant or order that service be made
within a specified time.”).

403522.2
                                          2
and improperly made. Accordingly, this Court lacks admiralty jurisdiction over

the FAC pursuant to 28 U.S.C. § 1333 and 46 U.S.C. § 31341 et seq.

           As Plaintiff readily concedes, this Court also lacks diversity jurisdiction over

Plaintiff’s remaining state law claims because the FAC fails to properly allege that

Plaintiff was a citizen of and domiciled in Little Rock, Arkansas at the time that his

original Verified Complaint was filed on August 7, 2019.4 Although Ms. Abella

does not object to Plaintiff further amending the FAC for the sole purpose of

correcting the diversity of citizenship allegations (while preserving her right to

make a factual attack against those allegations in future proceedings), the proposed

Verified Second Amended Complaint (“Proposed SAC”) attached to Plaintiff’s

Opposition appears to contain amendments, which go beyond merely addressing

the diversity of citizenship allegations and even assert a new basis of jurisdiction

not included in either of Plaintiff’s prior two verified complaints. Accordingly,

Plaintiff was required to file a motion to amend pursuant to FRCP Rule 15(a)

where it has been more than 21 days since he received service of Ms. Abella’s

Motion to Dismiss. Because Plaintiff failed to do so, the FAC should be

dismissed.




4
    See ECF No. 1.

403522.2
                                               3
II.        ARGUMENT

           A.    The Court Lacks Admiralty Jurisdiction over Plaintiff’s Claim
                 for a Maritime Lien Because Plaintiff Failed to Serve and Arrest
                 the Vessel

           The Opposition attempts to state that a plaintiff is excused from arresting a

vessel and may perfect jurisdiction by asking the Court for an abeyance on the

grounds that Plaintiff simply does not wish to take the time and monetary burden

of arresting the Vessel in this case or that Plaintiff has a “belief” that the Vessel

will remain in the District. See ECF No. 13-1, Declaration of Counsel (stating that

“[t]he basis of the request is the prohibitive cost of the arrest and belief that the

Vessel will remain within this District during the pendency of this action.”). As

discussed below, such an assertion is completely contrary to any and all previous

decisions of the federal courts sitting in admiralty jurisdiction in the United States

of America.

                 1.     An abeyance of service and arrest of a vessel may only be
                        granted if a vessel’s circumstances make service and arrest
                        impossible or impracticable at the time the complaint is
                        filed

           Plaintiff is correct that Supplemental Rule of Admiralty E(3) allows a party

to request an abeyance of service and arrest of a vessel by the Court, which

Plaintiff failed to do in either his FAC or by way of any subsequent motion filed

with this Court. See FRCP Rule 7(b)(1) (“In General. A request for a court order

must be made by motion.”). In fact, the FAC does not even include a prayer for


403522.2
                                              4
seizure and arrest of the Vessel. Even if the FAC included such a prayer and even

if Plaintiff had properly requested an abeyance, which he has not, such abeyance is

only available in instances where the vessel is not currently within the jurisdiction

of the Court and is expected to enter the jurisdiction within a certain timeframe.

           If the vessel is absent from the United States, a plaintiff may file suit
           nonetheless and request the Court to hold service of process in
           abeyance until the vessel returns. However, this request can be
           granted only if it is clear that the vessel will be within the Court’s
           jurisdiction “shortly”. Filing alone will commence the suit and toll the
           statute of limitations, but the vessel must be served before the Court
           can issue a dispositive order.

Norfolk Shipbuilding & Drydock Corp. v. USNS Truckee, 629 F. Supp. 779, 781

(E.D. Va. 1985) (internal citations omitted). Here, the Vessel is within the

jurisdiction and in exactly the same place as when Plaintiff was last aboard;

therefore, Plaintiff has no excuse for a failure to serve and arrest the Vessel. As

stated above in Norfolk Shipping, “the vessel must be served before the Court can

issue a dispositive order.” Id.

           Further, Plaintiff has failed to cite any case in which the Court has granted

an abeyance simply because the plaintiff did not wish to undertake the time and

expense to properly serve and arrest the vessel. The only case cited by Plaintiff for

his proposition is Barnes v. Sea Haw. Rafting, LLC, 889 F.3d 517 (9th Cir., 2018),

in which the court granted jurisdiction over the vessel because the defendants in

that case made a general appearance and failed to contest in rem jurisdiction. In



403522.2
                                               5
Barnes, the court explicitly stated that “a vessel may waive jurisdiction in rem by

appearing in the action and failing to raise the defense of lack of jurisdiction over

the party in a timely fashion.” Id. at 529. The court reasoned that:

           When Barnes filed his verified complaint, the district court issued
           summonses for each of the defendants, including the Tehani. Four
           months after Henry and SHR were served, they and the Tehani
           answered the complaint without moving to dismiss for lack of in rem
           jurisdiction. The three defendants then actively participated in the
           litigation—providing discovery, opposing two summary judgment
           motions and two motions for reconsideration of orders denying
           summary judgment, and participating in two settlement conferences—
           without challenging the court’s in rem jurisdiction. By the time
           Barnes filed his unverified amended complaint, defendants had clearly
           waived any objection to in rem jurisdiction by litigating the merits of
           Barnes’s claims for more than 15 months.

Id. at 530. Contrary to the circumstances in Barnes, the Vessel in this action has

not been served, an answer has not been filed by any party, and Ms. Abella’s first

filing is to dismiss this action for lack of admiralty jurisdiction due, in part, to

Plaintiff’s failure to serve and arrest the Vessel. While the court in Barnes noted

that it was acceptable to obtain jurisdiction over a vessel without arrest when it

benefitted either the plaintiff or the defendant, a necessary element of such

jurisdiction is that the defendant waive service and arrest of the vessel. Id. Here,

Plaintiff has not asked – and Ms. Abella has not agreed – to waive service and

arrest of the Vessel.5 Accordingly, this Court does not have in rem jurisdiction


5
  Rather, Ms. Abella’s undersigned counsel, who have not yet been retained to
represent the Vessel, only were authorized to waive personal service of Ms. Abella.

403522.2
                                             6
over the Vessel until such time that service and arrest have been made. Moreover,

unlike the verified complaint at issue in Barnes, Plaintiff’s FAC does not even

include a “prayer for seizure” of the Vessel necessary for this Court’s in rem

jurisdiction over Plaintiff’s purported admiralty claims. C.f. Barnes, 889 F.3d at

531-32 (noting that the “verified complaint filed by a maritime lienor as well as the

prayer for seizure constitute the ‘process’ that brings that entity into court”)

(citation and some internal quotation marks omitted).

           B.    The Court Lacks Admiralty Jurisdiction over Any of the Claims
                 Asserted in the FAC Related to Ms. Abella’s Purported Breach of
                 the Option to Purchase Provision of the Lease

           In order for the Court to assert admiralty jurisdiction over Plaintiff’s

common law claims related to Ms. Abella’s purported breach of the option to

purchase provision of the Lease, Plaintiff must allege a breach of a maritime

contract. See, e.g., World Fuel Servs. Trading, DMMC v. Hebei Prince Shipping

Co., 783 F.3d 507, 512 (4th Cir. 2015) (quoting The Resolute, 168 U.S. 437

(1897)). Even if Plaintiff had properly requested and was entitled to an abeyance,

which he is not, the Court would still lack admiralty jurisdiction in personam over

Ms. Abella because the FAC fails to assert that Ms. Abella breached a maritime

contract.




Moreover, Ms. Abella’s undersigned counsel have only appeared in this action and
moved to dismiss this lawsuit on behalf of Ms. Abella. See ECF Nos. 5, 9 and 12.

403522.2
                                               7
                 1.     The FAC does not allege a maritime contract or a breach of
                        a maritime contract
           As detailed in the Motion to Dismiss, Plaintiff’s common law breach of

contract sounding claims center solely on Ms. Abella’s alleged refusal to recognize

Plaintiff’s defective and unwarranted option to purchase the Vessel at $100,000

less than the agreed upon purchase price. See ECF No. 9-1, p. 10. While Plaintiff

has alleged a maritime lien against the Vessel, nowhere in the FAC has Plaintiff

alleged that the Lease (with option to purchase) was a maritime contract or that this

Court has jurisdiction over this action due to the existence of a maritime contract.

See generally FAC (stating that “[t]he Court has admiralty jurisdiction based upon

28 U.S.C. § 1333 and 46 U.S.C. § 31301 et seq. because Plaintiff claims maritime

liens against the vessel for necessaries.”).

           Plaintiff’s Opposition mischaracterizes Ms. Abella’s reference to a lack of a

maritime contract. Ms. Abella concedes that a statutory maritime lien for the

provision of necessaries does not always require an underlying maritime contract.

See Ventura Packers, Inc. v. F/V JEANINE KATHLEEN, 305 F.3d 913, 919-20

(9th Cir. 2002) (distinguishing statutory Maritime Lien Act claim for necessaries

from common law maritime lien claim, which requires both a maritime contract

and the arrest of the vessel); accord Merchants Nat. Bank of Mobile v. Dredge

General G. L. Gillespie, 663 F.2d 1338, 1340-41 (5th Cir. 1981) (noting that

wrongful collision creates lien in offending vessel that proceeding in rem may be


403522.2
                                              8
brought where all of the vessels were physically arrested). However, Ms. Abella’s

Motion to Dismiss simply states that a plaintiff under these circumstances must

either plead a maritime lien or breach of a maritime contract. Here, Plaintiff

cannot rest maritime jurisdiction for this action on breach of a maritime contract

against the Vessel or Ms. Abella in personam under the common law because he

has not alleged the existence of a maritime contract in the FAC. Instead, he can

only rest maritime jurisdiction for this action against the Vessel in rem based on

his assertion of a maritime lien for the provision of necessaries under the Maritime

Lien Act, which requires service and arrest of the Vessel.

           Even if the FAC had alleged that the Lease was in the nature of a maritime

contract, the FAC does not contain an allegation that there was a breach of

anything contained in the lease agreement – the only breach alleged was a breach

of the “option to purchase.” See generally FAC. Plaintiff cites Aqua-Marine

Constructors, Inc. v. Banks, 110 F.3d 663, 671 (9th Cir. 1997) for the proposition

that “a contract is maritime if it relates to a ship in its use as such, or to commerce

or to navigation on navigable waters, or to transportation by sea, or to maritime

employment.” See Opp. at 6. Ms. Abella does not refute this general proposition.

However, Aqua Marine Constructors, further states that, “[i]f the obligation sued

on is ‘directly and in essence’ a maritime obligation, for the performance of

maritime service or transactions, a suit on the obligation is cognizable in



403522.2
                                             9
admiralty.” Id. Here, the obligation sued on is the option to purchase, an

obligation that constitutes the sale of a vessel which Plaintiff’s Opposition

concedes is not maritime in nature. Moreover, unlike the charter contract at issue

in Aqua Marine Constructors, the Lease (with option to purchase) specifically

prohibited Plaintiff from chartering the Vessel. See Lease attached to the FAC

(Use of Vessel provision).

           It is also interesting to note that Plaintiff’s Opposition fails to address

Ms. Abella’s contention that a lease with option to purchase is a bifurcated contract

in which an alleged exercise of an option to purchase converts the contract into that

for the sale of a vessel. While Plaintiff cites many cases related to maritime

contracts in his Opposition, none deal with a lease with option to purchase a vessel.

Plaintiff fails to explain how Ms. Abella’s citation to Flota Maritima Browning de

Cuba, Sociadad Anonima v. Snobl, 363 F.2d 733, 735(4th Cir. 1966) does not

apply in this case and why Plaintiff’s purported exercise of the option to purchase

does not convert this action into one for the sale of a vessel. As such, Plaintiff has

failed to defend against Ms. Abella’s contention that the action currently before the

Court is a breach of a contract for the sale of a vessel which is not cognizable in

admiralty.




403522.2
                                               10
           C.    The Court Lacks Diversity Jurisdiction Over Plaintiff’s
                 Remaining State Law Claims
           In his Opposition, Plaintiff concedes that his FAC is deficient for purposes

of invoking this Court’s diversity jurisdiction. See Opp. at 11 (“Defendants [sic]

are correct that an allegation of citizenship as opposed to mere residence is

required.”). Moreover, even if the Court were to determine that it has admiralty

jurisdiction over any of Plaintiff’s claims, which it does not, the Court would be

without supplemental jurisdiction over Plaintiff’s remaining state law claims

because 28 U.S.C. § 1367 is not asserted as a basis for jurisdiction in the FAC.

Yet, Plaintiff argues that he “should be granted leave to file a Second Amended

Complaint in order to set forth facts which show that Plaintiff’s citizenship and

domicile are in Arkansas.” Id.

           FRCP Rule 15(a) provides, in pertinent part, as follows:

           (a) Amendments Before Trial.
            (1) Amending as a Matter of Course. A party may amend its
           pleading once as a matter of course within:
            (A) 21 days after serving it, or
            (B) if the pleading is one to which a responsive pleading is required,
           21 days after service of a responsive pleading or 21 days after
           service of a motion under Rule 12(b), €, or (f), whichever is
           earlier.
            (2) Other Amendments. In all other cases, a party may amend its
           pleading only with the opposing party’s written consent or the court’s
           leave. The court should freely give leave when justice so requires.
                                           ****
(Emphasis added).

403522.2
                                               11
           Although Ms. Abella does not object to Plaintiff further amending the FAC

for the sole purpose of correcting the diversity of citizenship allegations (while

preserving her right to make a factual attack against diversity in future

proceedings), the Proposed SAC attached to Plaintiff’s Opposition appears to

contain amendments, which go beyond merely addressing the diversity of

citizenship allegations. Indeed, Plaintiff concedes that by way of his proposed

amendments, he is asserting a brand-new basis of jurisdiction (i.e. supplemental

jurisdiction) not included in either of Plaintiff’s prior two verified complaints. See

Opp. at 12; see also Proposed SAC at 2 ¶ 1 (adding allegation that “The Court also

has supplemental jurisdiction under 28 USC § 1367(a) because the state law claims

asserted in this Second Amended Complaint arise from the same set of facts as the

claims over which this Court has original jurisdiction.”).6




6
  Although Plaintiff cites to Herman Family Revocable Trust, 254 F.3d 802 (9th
Cir. 2001), this case actually hurts his position on supplemental jurisdiction.
There, the Ninth Circuit affirmed the district court’s determination that it lacked
admiralty jurisdiction based on the “venerable principle that a suit arising out of
the sale of a vessel does not give rise to admiralty jurisdiction.” Id. at 804. Yet,
“[d]espite the district court’s holding that it lacked admiralty jurisdiction, it
nonetheless adjudicated the state-law claim, purportedly under its supplemental
jurisdiction.” The Ninth Circuit reversed, holding that the district court had no
authority to adjudicate the state law claims under 28 USC § 1367(a) where it
lacked admiralty jurisdiction in the first instance. Here, the Court lacks admiralty
jurisdiction in the absence of either an alleged breach of a maritime contract or
Plaintiff having successfully served and arrested the Vessel. Accordingly, it would
be futile under FRCP Rule 15(a), to permit Plaintiff leave to amend on this basis.

403522.2
                                            12
           Because Ms. Abella does not consent to Plaintiff amending the FAC in this

fashion, Plaintiff was required to either amend his FAC as a matter of course

within 21 days of service of Ms. Abella’s Motion to Dismiss or file a motion to

amend with this Court. See FRCP Rule 15(a)(1)(A) and (B). Plaintiff has failed to

avail himself of either option. Accordingly, Plaintiff’s remaining state law claims

should be dismissed for lack of diversity jurisdiction.

III.       CONCLUSION

           For all of the foregoing reasons and authorities, Ms. Abella respectfully

requests that this Honorable Court grant her Motion to Dismiss in its entirety and

enter an order dismissing the FAC with prejudice.

           DATED: Honolulu, Hawaii, December 6, 2019.


                                           /s/ Jesse J. T. Smith
                                           JESSE J. T. SMITH
                                           JAIME H. TOKIOKA

                                           Attorneys for Defendants
                                           Ursula Abella




403522.2
                                             13
                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

MATTHEW LIEBLONG,                  ) CIVIL NO. 19-00425 LEK-WRP
                                   )
                    Plaintiff,     ) CERTIFICATE OF SERVICE
                                   )
      vs.                          )
                                   )
URSULA ABELLA; S/V TALISKER )
in rem, her engine, appurtenances, )
equipment, and tackle, Doc. No.    )
1269157; DOE DEFENDANTS 1-20, )
DOE CORPORATIONS, 1-20, DOE        )
GOVERNMENT AGENCIES 1-20,          )
DOE PARTNERSHIPS 1-20,             )
                                   )
                    Defendants.    )
                                   )
                                   )
                                   )
                                   )
                                   )
                                   )
__________________________________)

                             CERTIFICATE OF SERVICE

         I hereby certify that, on the date and by the methods of service indicated

below, a true and correct copy of the foregoing document was duly served upon the

following persons:




64463/403522.2
           Served Electronically through CM/ECF:

           JARED A. WASHKOWITZ, ESQ.               jw102475@gmail.com
           JAW Legal
           1050 Bishop Street, #450
           Honolulu, Hawaii 96813
              Attorney for Plaintiff
              Matthew Lieblong

           DATED: Honolulu, Hawaii, December 6, 2019.


                                      /s/ Jesse J. T. Smith
                                      JESSE J. T. SMITH
                                      JAIME H. TOKIOKA

                                      Attorneys for Defendants
                                      Ursula Abella




403522.2
                                         2
